DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 04, 2020 and
January 13, 2021 are being considered by the examiner. 
Claim Objections
Claim 17 is objected to because of the following informalities: “receive the recorded data and analyze the data to” should read --receive the recorded data and analyze the recorded data to--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “configured to quantifying the subject’s reduction” should read --configured to quantify the subject’s reduction--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “using a camera or other non-auditory pickup, such as laser doppler or ultrasonics, to monitor…”. However, it is unclear what the non-auditory pickup can encompass because of the phrase “such as”. The examiner notes that the limitation should read --using a non-auditory pickup, wherein the non-auditory pickup is a camera, a laser doppler, or ultrasonics, to monitor…-- for the purposes of examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9, 13-14, 16-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Givens et al. (US Patent Publication 2018/0064374), hereinafter Givens, in view Housley et al. (“ATP-gated ion channels mediate adaptation to elevated sound levels” – cited by applicant), hereinafter Housley.   
Regarding Claim 1, Givens teaches an audiometric test method comprising: applying a noise stress test to a subject (see abstract, ¶[0104] otoacoustic emissions (OAE) test includes applying a stimulus);
 during the application of the noise stress test, measuring one or more indicators reflecting a subject's purinergic hearing adaptation to noise exposure (¶[0009]-[0010] output tone and reflected sound measured using microphone, ¶[0104] OAE test measures acoustic response from the inner ear, ¶[0130] DPOAE type response);
and analysing the measured indicators of the subject's purinergic hearing adaptation to noise exposure (¶[0108] hearing trend analysis module with risk of hearing loss based on results over time or during a specific time interval, ¶[0124] OAE tests used to measure hearing loss). Because Givens teaches measuring DPOAE response and auditory brainstem response (ABR) (see Givens ¶[0138]), the limitation for measuring one or more indicators reflecting a subject’s purinergic hearing adaptation to noise exposure is met. However, Givens does not particularly indicate that the analysis includes quantifying degree and rate of change parameters.  
Housley teaches measuring response to loud noises relating to temporary threshold shift (TTS), in which a major component of TTS represents purinergic hearing adaptation (see abstract). Housley teaches analysing the measured indicators to quantify degree of change and rate of change of the subject's purinergic hearing adaptation to noise exposure (pg.7495 left col. §Moderate Noise ¶1-2 TTS measured using indicators ABR and DPOAE, change in amplitude of DPOAE measured over time, pg. 7495 right col. ¶2-3 TTS extracted from ABR fitted to an exponential growth function, time course of recovery). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DPOAE response amplitude analysis and TTS analysis of Housley with the audiometric test methods of Givens because it is a mere combination of known elements according to known methods to yield predictable results. The predictable result being an analysis of the amplitudes of the responses recorded in Givens, based on the relationship between amplitude change and hearing loss over time.
Regarding Claim 2, Givens in view of Housley teach the modified audiometric test method as described above in claim 1. Givens further teaches one of the one or more measured indicators is otoacoustic emissions (¶[0104] OAE test measures acoustic response from the inner ear, ¶[0130] DPOAE type response).
Givens is silent regarding the measured otoacoustic emissions are analysed to quantify change in amplitude and rate of change of the otoacoustic emissions during noise exposure.
Housley further teaches one of the one or more measured indicators is otoacoustic emissions, and the measured otoacoustic emissions are analysed to quantify change in amplitude and rate of change of the otoacoustic emissions during noise exposure (pg.7495 left col. §Moderate Noise ¶1-2 TTS measured using indicators ABR and DPOAE, change in amplitude of DPOAE measured over time, pg. 7495 right col. ¶2-3 TTS extracted from ABR fitted to an exponential growth function, time course of recovery). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the OAE response amplitude analysis of Housley with the modified audiometric test methods of Givens because it is a mere combination of known elements according to known methods to yield predictable results. The predictable result being an analysis of the amplitudes of the responses recorded in Givens, based on the relationship between amplitude change and hearing loss over time.
Regarding Claim 3, Givens in view of Housley teach the modified audiometric test method as described above in claim 2. Givens further teaches quantifying the subject's reduction in noise sensitivity over the course of the noise stress test based on the subject's otoacoustic emissions, and outputting a measure indicative of the subject's vulnerability to noise-induced hearing loss (¶[0108] hearing trend analysis module with risk of hearing loss based on results over time or during a specific time interval, ¶[0124] OAE tests used to measure hearing loss).
Regarding Claim 4, Givens in view of Housley teach the modified audiometric test method as described above in claim 2. Givens further teaches the noise stress test comprises one or more iterations of concurrently presenting two pure tones separated by a defined ratio (fl:f2) for a predetermined time period (¶[0130] DPOAE test with f1 tone and f2 tone including a ratio of 1.2, tested with two intensity levels)
and performing the measuring using a microphone to collect from the outer ear canal to measure a third tone (f3), which is a resultant distortion product otoacoustic emission (DPOAE) stimulated by the presented tones (f1, f2).(¶[0130] response is recorded, ¶[0023] & [0133] test can be performed using a probe with a microphone, probe inserted into the ear canal). In this case, the response from the two tones as called in ¶[0130] would be considered the third tone.
Regarding Claim 5, Givens in view of Housley teach the modified audiometric test method as described above in claim 4. Givens further teaches the ratio of the two DPOAE probe tones is 1.2 (fl=1.2f2) (¶[0130] ratio between f1 and f2 can be 1.2).
Regarding Claim 6, Givens in view of Housley teach the modified audiometric test method as described above in claim 4. Givens further teaches the noise stress test comprises two or more iterations with the intensity of the presented tones incremented between iterations (¶[0130] DPOAE test has two intensity levels).
Regarding Claim 9, Givens in view of Housley teach the modified audiometric test method as described above in claim 1. Givens further teaches the noise stress test comprises application of noise stimulus comprising any one of: white noise, Gaussian noise, pink noise, pure tones, clicks, or any combination thereof, or a combination of sampled sounds of natural or synthetic source (¶[0121] stimulus can be clicks, tonal, or speech, ¶[0130] pure tone stimulus).
Regarding Claim 13, Givens in view of Housley teach the modified audiometric test method as described above in claim 1. Givens further teaches applying a noise adaptation index to determine a measure indicative of the subject's vulnerability to noise-induced hearing loss based on the subject's reduction in noise sensitivity over the course of the noise stress test (¶[0108] hearing trend analysis module with risk of hearing loss based on results over time or during a specific time interval, predict future changes in hearing, ¶[0124] OAE tests used to measure hearing loss).
Regarding Claim 14, Givens in view of Housley teach the modified audiometric test method as described above in claim 1. Givens further teaches one of the one or more measured indicators is a subject's auditory brainstem response (ABR), the measured ABR is analysed to quantify extent and rate of change during noise exposure; and the ABR is measured using either penetrating or surface electrodes (¶[0138]-[0139] ABR measured in response to click stimuli, using surface electrodes, the amplitude is averaged and charted against time, can be used to assess hearing sensitivity).
Regarding Claim 16, Givens in view of Housley teach the modified audiometric test method as described above in claim 1. Givens further teaches the duration of the test is within one of the following windows: 1-15 minutes, 2-20 minutes, and 3-20 minutes (¶[0127] recordings for cooperative patients are typically less than a few minutes per ear).
Regarding Claim 17, Givens teaches an audiometric test system (see abstract);
a sound generator configured to deliver noise stimulus to a subject (¶[0009] & [0133] speaker to deliver stimulus, ¶[0121] stimulus can be clicks, tonal, or speech, ¶[0130] pure tone stimulus for DPOAE);
one or more sensor modules configured to record data measuring one or more indicators reflecting a subject's purinergic hearing adaptation to noise exposure (¶[0010] microphone, ¶[0133] probe with a microphone);
and a processor configured to drive the sound generator to deliver noise stimulus, receive the recorded data and analyse the data to quantify for one or more of the measured indicators, and output data quantifying the subject's purinergic hearing adaptation to noise exposure (¶[0073] & [0105] processor, ¶[0108] hearing trend analysis module with risk of hearing loss based on results over time or during a specific time interval, ¶[0124] OAE tests used to measure hearing loss). However, Givens does not particularly indicate that the analysis includes quantifying degree and rate of change parameters.
Housley teaches measuring response loud noises relating to temporary threshold shift (TTS), in which a major component of TTS represents purinergic hearing adaptation (see abstract). Housley teaches analyse the data to quantify for one or more of the measured indicators degree of change and rate of change, and output data quantifying the subject's purinergic hearing adaptation to noise exposure (pg.7495 left col. §Moderate Noise ¶1-2 TTS measured using indicators ABR and DPOAE, change in amplitude of DPOAE measured over time, pg. 7495 right col. ¶2-3 TTS extracted from ABR fitted to an exponential growth function, time course of recovery). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DPOAE response amplitude analysis and TTS analysis of Housley with the audiometric test methods of Givens because it is a mere combination of known elements according to known methods to yield predictable results. The predictable result being an analysis of the amplitudes of the responses recorded in Givens, based on the relationship between amplitude change and hearing loss over time.
Regarding Claim 18, Givens in view of Housley teach the modified audiometric test system as described above in claim 17. Givens further teaches wherein at least one of the one or more sensor modules are provided on a probe configured for insertion into the external ear canal of the subject (¶[0023] probe configured to be inserted into ear canal, ¶[0133] probe with a microphone).
Regarding Claim 19, Givens teaches an audiometer (see abstract);
a probe configured for insertion into the external ear canal of a subject, the probe having a microphone to detect distortion product otoacoustic emission (DPOAE) response to noise stimulus (¶[0010] microphone, ¶[0023] probe configured to be inserted into ear canal, ¶[0133] probe with a microphone, ¶[0130] DPOAE response to two tone stimulus);
a sound generator configured to deliver noise stimulus to a subject (¶[0009] & [0133] speaker to deliver stimulus, ¶[0121] stimulus can be clicks, tonal, or speech, ¶[0130] pure tone stimulus for DPOAE);
and a processor configured to drive the sound generator to deliver noise stimulus, and analyse received DPOAE response (¶[0073] & [0105] processor, ¶[0108] hearing trend analysis module with risk of hearing loss based on results over time or during a specific time interval, ¶[0124] OAE tests used to measure hearing loss). Givens does not explicitly disclose the analysis of the OAE tests to determine the degree of hearing loss. Givens is silent regarding change in amplitude of DPOAE response. 
Housley teaches measuring response loud noises relating to temporary threshold shift (TTS), in which a major component of TTS represents purinergic hearing adaptation (see abstract). Housley teaches analyse received DPOAE response to quantify change in amplitude and rate of change of the DPOAE during noise exposure (pg.7495 left col. §Moderate Noise ¶1-2 TTS measured using indicators ABR and DPOAE, change in amplitude of DPOAE measured over time, pg. 7495 right col. ¶2-3 TTS extracted from ABR fitted to an exponential growth function, time course of recovery). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the DPOAE response amplitude analysis of Housley with the audiometric test methods of Givens because it is a mere combination of known elements according to known methods to yield predictable results. The predictable result being an analysis of the amplitudes of the responses recorded in Givens, based on the relationship between amplitude change and hearing loss over time.
Regarding Claim 20, Givens in view of Housley teach the modified audiometer as described above in claim 19. Givens further teaches quantifying the subject's reduction in noise sensitivity over the course of the noise stress test and outputting a measure indicative of the subject's vulnerability to noise-induced hearing loss (¶[0108] hearing trend analysis module with risk of hearing loss based on results over time or during a specific time interval, ¶[0124] OAE tests used to measure hearing loss).
Regarding Claim 21, Givens in view of Housley teach the modified audiometer as described above in claim 20. Givens further teaches to apply a noise adaptation index to determine a measure indicative of the subject's vulnerability to noise-induced hearing loss based on the subject's reduction in noise sensitivity over the course of the noise stress test (¶[0108] hearing trend analysis module with risk of hearing loss based on results over time or during a specific time interval, predict future changes in hearing, ¶[0124] OAE tests used to measure hearing loss).
Regarding Claim 23, Givens in view of Housley teach the modified audiometer as described above in claim 19. Givens further teaches electrodes configured to measure a subject's auditory brainstem response (ABR) (¶[0138]-[0139] ABR measured in response to click stimuli, using surface electrodes, the amplitude is averaged and charted against time, can be used to assess hearing sensitivity).
Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Givens in view of Housley as applied to claim 1 and 19 above, and further in view of Dalhoff et al. (US Patent Publication 2017/0150909, cited by applicant), hereinafter Dalhoff.
Regarding Claim 10, Givens in view of Housley teach the modified audiometric test method as described above in claim 1. Givens further teaches a DPOAE test and response with two intensity levels (¶[0130]). Givens is silent regarding the noise stress test further comprises an initial step of identifying a threshold intensity for the subject to elicit measurable distortion product otoacoustic emission (DPOAE) response and setting initial intensity levels for the noise stress test based on this threshold.
Dalhoff teaches evaluated DPOAE response with a pair of excitation frequencies and at certain noise levels (see abstract). Dalhoff teaches the noise stress test further comprises an initial step of identifying a threshold intensity for the subject to elicit measurable distortion product otoacoustic emission (DPOAE) response and setting initial intensity levels for the noise stress test based on this threshold (¶[0022] threshold value is the lowest excitation level at which DPOAE still gives a meaningful signal, ¶[0068] sound level increased incrementally until DPOAE detected, ¶[0088] preliminary sound level determined from upper sound level and population data).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lower intensity/sound level determination of Dalhoff with the modified audiometric test methods of Givens because it is a mere combination of known elements according to known methods to yield predictable results. The predictable result being an initial intensity level that will still produce a DPOAE response in the DPOAE test.
Regarding Claim 11, Givens in view of Housley and Dalhoff teach the modified audiometric test method as described above in claim 10. Givens is silent regarding determining the threshold intensity by applying a sound signal having increasing intensity, and using a microphone to record elicited DPOAE response.
Dalhoff further teaches determining the threshold intensity by applying a sound signal having increasing intensity, and using a microphone to record elicited DPOAE response (¶[0068] sound level increased incrementally until DPOAE detected).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sound level determination of Dalhoff with the modified audiometric test methods of Givens because it is a mere combination of known elements according to known methods to yield predictable results. The predictable result being an initial intensity level that will still produce a DPOAE response in the DPOAE test.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Givens in view of Housley and Dalhoff as applied to claim 10 above, and further in view of Dalhoff et al. (“Distortion product otoacoustic emissions measured as vibration on the eardrum of human subjects”, PNAS, 104, pg. 1546-1551, 2007), hereinafter Dalhoff II.
Regarding Claim 12, Givens in view of Housley and Dalhoff teach the modified audiometric test method as described above in claim 10. Givens is silent regarding determining the threshold intensity by applying a sound signal having increasing intensity, and using a camera or other non-auditory pickup, such as laser doppler or ultrasonics, to monitor for an elicited response within the outer, middle or inner ear. 
Dalhoff II teaches utilizing a laser Doppler vibrometer (LDV) to measure DPOAE responses instead of the use of a microphone (see abstract). Dalhoff II teaches determining the threshold intensity by applying a sound signal having increasing intensity, and using a camera or other non-auditory pickup, such as laser doppler or ultrasonics, to monitor for an elicited response within the outer, middle or inner ear (pg. 1546, right col., ¶2 LDV to measure vibrations of eardrum instead of measuring sound). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the LDV of Dalhoff II with the incremental threshold method of the modified audiometric test methods of Givens because it is a mere combination of known elements according to known methods to yield predictable results. The predictable result being a DPOAE response amplitude measured utilizing the LDV instead of sound with a microphone.
Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Givens in view of Housley as applied to claim 19 above, and further in view of Mauger et al. (US Patent Publication 2018/0160984), hereinafter Mauger.
Regarding Claim 22, Givens in view of Housley teach the modified audiometer as described above in claim 19. Givens further teaches the processor is in data communication with a data store storing data (¶[0012] storage medium, ¶[0085] & [0092] databases including participant/user profiles). 
Givens is silent regarding a data store storing data audiometric population weighting data, and the processor is further configured to determine, based on audiometric population weightings, the significance of an individual's adaptive response to the noise stress with regard to vulnerability to noise-induced hearing loss, and a weighting for the personalized genetic or transcriptomic profile of the individual with regard to genetic variability screens impacting on hearing loss.
Mauger teaches obtaining hearing loss data for a population of individuals, and using a neural network generated algorithm to determine future individual’s susceptibility to hearing loss (see abstract). Mauger teaches a data store storing data audiometric population weighting data, and the processor is further configured to determine, based on audiometric population weightings, the significance of an individual's adaptive response to the noise stress with regard to vulnerability to noise-induced hearing loss, and a weighting for the personalized genetic or transcriptomic profile of the individual with regard to genetic variability screens impacting on hearing loss (¶[0077] population data of individuals which can include hearing loss data, ¶[0121] population data input can include genetic information, ¶[0038], [0065], & [0094] neural network fed a significant amount of the population data to generate a predictive model for hearing loss for individuals).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the population and hearing loss prediction of Mauger with the hearing trend analysis of the modified audiometer of Givens because it is a mere combination of known elements according to known methods to yield predictable results. The predictable result being a prediction of hearing loss based on population data including genetic information.
Conclusion
	The reference Greenberg et al. (US Patent Publication 2019/0289409) is cited but not relied upon. This reference is relevant because it teaches an auditory device with hearing test functionality (see abstract) which includes metrics which can be linked to hearing loss (see ¶[0079] & [0096]).
	The reference Miller et al. (“Low-level otoacoustic emissions may predict susceptibility to noise-induced hearing loss”, The Journal of the Acoustical Society of America, 120, 280-296, 2006) is cited but not relied upon. This reference is relevant because it teaches analysis of OAE response before and after exposure to noise (see abstract), including analysis of DPOAE amplitudes (pg. 281 left col. ¶3 OAE response amplitudes decreases as hearing loss increases; pg. 284 right col. ¶2 DPOAE amplitudes are analyzed; Fig. 3)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D. MORONESO whose telephone number is (571)272-8055. The examiner can normally be reached M-F: 8:30AM - 6:00 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A. MARMOR II can be reached on (571)272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/J.D.M./Examiner, Art Unit 3791